Title: To James Madison from Vincent Gray, 7 February 1803
From: Gray, Vincent
To: Madison, James


					
						Sir,
						Hava. 7th. Feby. 1803
					
					The Schooner by which I wrote on the 4th. instant not having sailed as was expected I have Just time by her, to inform you of the return of the Schooner from the Cape, which Sailed for hence late in December last, with the 123,000 Dollars for the Government of that Island.
					This arrival will procrastinate the departure of the Frigate for a few days, as she will carry up the balance of the 250,000 Ds. before mentioned.
					I have Just returned from the Commissary Generals where I went to learn the News from the Cape, but finding Genl. Noaille & Genl. Reno. with him, and that he had not read all his dispatches, no information Could be obtained of any importance.  However, at his request I am to call again when he promises to give me any information that may be interesting to my Self or Government.
					He gave me a few Copies of an Arrêté lately passed at the Cape, one of which I now enclose herewith.  The others I have Sent to the Collectors of Charleston, Philadelphia, New York & Boston.
					Genl. Noailles will I believe Succeed in part, say, one half of what money he asked.  I am Sir, Very respectfully Your Mo. Obt. Servt.
					
						Vincent Gray
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
